Citation Nr: 1740491	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for hepatitis C.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Esq.
ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2017, the Veteran withdrew his Board hearing request.  There is no Board hearing request pending at this time.  

The issues of service connection of lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied service connection for lumbar and cervical spine disabilities.  The Veteran was notified of that decision and appeal rights.  He did not appeal the decision.  

2.  New evidence has been associated with the claims file since the June 1999 rating decision which denied service connection for lumbar and cervical spine disabilities which relates to an unestablished fact necessary to substantiate the claims.    

3.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder resulting from his service.
4.  The preponderance of the evidence is against finding that the Veteran has a hepatitis C disability that is etiologically related to a disease, injury, or event which occurred in service.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for lumbar and cervical spine disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the June 1999 rating decision is new and material and the claims of entitlement to service connection for lumbar and cervical spine disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  A hepatitis C disability was not incurred in active service and is not etiologically related to service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits of the New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  
The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, a VA examination was conducted in June 2010 as to the lumbar spine and cervical spine, which complies with the new and material evidence requirements.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for lumbar and cervical spine disabilities.  See 38 C.F.R. § 3.156(a).  

II.  Merits of the PTSD Claim

Because the claim for entitlement to service connection for an acquired psychiatric disorder on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  To establish compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016).

The Veteran's military personnel records record that he was entitled to hostile fire pay from March 1970 through August 1970 while serving aboard the USS Joseph Strauss.  The RO has conceded that service was in a location that would involve hostile military or terrorist activity.  The Veteran has reported seeing soldiers killed during that time, of which he indicates he still has nightmares.  Giving the Veteran the benefit of the doubt, in-service stressor is conceded.

In July and August 2011 VA treatment notes, a VA psychiatrist noted interviewing the Veteran and recorded his symptoms and behavior.  The psychiatrist stated, assessment, Axis I PTSD, from military service, and depressive disorder, not otherwise specified (NOS).  She adjusted his medication which she noted was for PTSD and depression.

In May 2012, D.H., a Licensed Clinical Social Worker, indicated that the Veteran is currently diagnosed with PTSD (combat related), alcohol dependence, marijuana abuse, and depressive disorder.  She noted that she has treated the Veteran since 2011, and that he has been participating in individual sessions with the staff social worker/psychotherapist as well as meeting with a VA psychiatrist for medication management.  The diagnoses identified are believed to be direct results due to events in military service on a ship during the Vietnam War.  

Giving the Veteran the benefit of the doubt, service connection for PTSD is established.  In this case, there is diagnosis of PTSD, combat related, by a VA psychiatrist.  38 C.F.R. § 3.304(f)(3).  As explained above, the Veteran's in-service stressor is conceded.  Also giving the Veteran the benefit of the doubt, the social worker's statement specifically links the Veteran's current symptomatology to his time of a ship during the Vietnam War, which comports with the Veteran's military records reflecting hostile fire pay aboard the USS Joseph Strauss.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection is warranted.

III.  Merits of the Hepatitis C Claim

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  See the May 2010 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, the Veteran appeared for a VA examination in February 2010.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to Hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran's service treatment records do not show any complaints of treatment for or diagnosis of hepatitis.  VA treatment records show a diagnosis of hepatitis C decades after service.

The Veteran has reported that he contracted hepatitis C by an air gun immunization in service.  The Veteran appeared for a VA examination in March 2010.  The examiner diagnosed the Veteran with chronic hepatitis C that did not develop from air gun immunization in service.  The examiner quoted the results of a VA cooperative study conducted with a large sample of Veterans which found no scientific association between air gun injections and the development of hepatitis C.  

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for hepatitis C.  

The Board gives most probative weight to the March 2010 VA examiner's opinion, which found that air gun immunizations were less likely as not the cause of the Veteran's current hepatitis C.  The opinion establishes no medical basis to support a positive nexus between service and hepatitis C diagnosed during the appeals period.

The Board acknowledges that the examiner did not indicate that the Veteran's claims file was reviewed in conjunction with the examination.  However, the Veteran did not put forth theories of entitlement other than the air gun immunization, and there is no evidence in the claims file that suggests the hepatitis C had onset during service.

The Board has considered the lay contentions from the Veteran that his hepatitis C had onset during service.  Lay persons are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, such as attributing the hepatitis C to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's hepatitis C diagnosis is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  The appeal is granted to that extent only.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  The appeal is granted to that extent only.  

Service connection for PTSD is granted.

Service connection for hepatitis C is denied.



REMAND

The Veteran appeared for VA examinations as to his lumbar and cervical spine disabilities in June 2010.  The examiner found the disabilities less likely as not related to service.  The examiner stated that review of the service treatment records (STRs) reflect upper back pain in July 1971 for six months after an in-service fall into water.  Examination testing at that time shows the pain was localized at the dorsal area at the level of T10.  X-rays of the dorsal spine and rib were negative for fracture and impression was myalgia.  In 1995 he complained of lower back pain which he says began while he was inservice.  The examiner also noted that there are no interim medical records available between 1971 and 1995.  The examiner stated that the fall in 1971 is not a high impact injury as there is no fracture in the spine and no medical record after service to document that he has chronic pain.  He also complained of chronic neck pain in 1997.  He had no complaint of neck pain while in service.  The examiner stated that the primary care note dated April 1996 showed he is a laborer.  This job more likely caused his spine disorder.  Therefore the examiner stated that it is less likely that the fall cause multilevel degenerative disc and joint disease of the lumbar spine and cervical stenosis.

Upon review of the Board, the Board requests another VA examination as to the lumbar and cervical spine disabilities.  The Veteran does have a recorded in-service injury to his back.  The Veteran has reported suffering back pain since that injury to present.  While the examiner noted that there is not medical record of treatment for lumbar and cervical spine from service to present, the mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  A new VA medical opinion is required to fully consider the Veteran's lay statements of continued symptomology.  

Further, while the existing exam states that the Veteran's work as a laborer contributed to his back disabilities, a May 2004 VA examination reflects that the Veteran worked as a construction laborer for only a few months.  The examiner will be asked to clarify this point in the new exam.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination as to his lumbar and cervical spine disabilities.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the lumbar and cervical spines.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was caused by or etiologically related to active duty.  

(c)  Please explicitly address the Veteran's in-service fall and injury to his back and lay statements of record that he has suffered lumbar and cervical spine pain since this fall.  

(d)  While the June 2010 exam states that the Veteran's work as a laborer contributed to his back disabilities, a May 2004 VA exam reflects that the Veteran worked as a construction laborer for only a few months.  Please clarify this point and the extent to which post-service work impacted the Veteran's lumbar and cervical spine.

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Following completion of the above, the AOJ must readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case (SOC).  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


